HonorableHaaer Garrison,Jr., Mreotor
Deprtment of Publio Safety
CemP=bQ
&xitin, Texas

Dear   sin                                opinionHO. -145       ~.
                                          Rer lkuld'a countycommissioner,
                                               by viitue of the faat that
                                              at times he might skre as a
                                              magi&rate, be allowedto
                                               carrytipistol?

         Responding to your opinion request of recent &ate on the ques-
tion a8 statedabove,we have oarei'ully   investigatedthe authorities.

         The pertinentstatutoryprovisionsare containedin Chapter4
of Title 9 of the Texas Penal Code, Articles493 and 494, under the gen-
eral headinguUnlamfullyCarrying&rms.-~~, Ue quote
                                              __- said articlesa

             *4rt. 463. 476, 339, 310 Unlkully oarryingarms

          "Shoevetshall awry on or about his person,saddle,or
       in his,saddlebags any pistol,dir&, dagger,alung-shot,
       sword cane, spear or knuoklesmade of any metal or any hard
       mbSta?me, bolrie lolife,or aqy other knife manufaoturedor
       sold for the purposeof offense cr defense,shall be pun-
       ished byfdne not less than#lOO.OO nor more than #600.00
       or by oonfinementin jail for not less than one month-nor
       more than one year. Aots 1897, p. 6; 4ots 1906, p. 66;
       bat.91916, p. 194a

             'b-t. 4040 476, 339, 319 Hot applioable

           "The precedingarticle shall not-applyto a person in
        actual serviceas a militiaman,nor to ang peaoe offioer
        in the actual disohargeof his officialduty,nor to the
        oarryingof wms on one’s own premisesor plaoe of busi-
        ness, nor to personstrpcreling,nor to any deputy oonsta-
        ble, or specialpolioemanwho receivescompensationof
Hoa. Homer Garrison,Jr., Director,Page 2



     forty dollarsor more per monty for his services
     as suoh offiosr,and who is appointed in wmfonn-
     ity with the statutesauthorizingsuoh appointmentJ
     nor to any deputy,whsn in the aotualdischargeof
     his dutiesas suoh,nor to any game wardan,or lo-
     oal deputyGeme, Fish end Oyster Commissionerwhen
     in the actual disohargeof his dutiesin the county
     of his residenos,nor shall it apply to any game
     warden or deputyGems, Fish and Oyster Cummissioner
     who aotuallyrsoeivesfrormthe State fees or oompsn-
     sationfor his servioes. bats 1871, p. 25, Acta
     1918, p. 194..

        Article 6, Seotion12 of the Constitutionof Texas contains
this statements "All judgesof oourts of this State,by virtue of
their office,be oonservatorsof the peaoe throughoutthe State."

       Smtion     1 of said Artiole 6 reads in part:

        "The judioislpower of this State shall be vested
     in ow SupreneCourt, in Courts of Civil Appeals,in
     a Court of Cr5min~lAppeals,in DistriotCourts,in
     Chnty Coufts;(b Coliimibsibnera~Couit~~
                                           in thurts~ of
     Justioesof~thsPeaoe)‘sridin:suoh other oourta~&s'may
     be providedby law." (&~phasisours).

         Rhile Camnissioners'Courtsare Courtsof 1imLtedjurisdis-
tion, th sre nevertheless"Courts.' Hill CountyV. Esmilton(Tex.
        7 278 S.11,2921 Bradfordv..%ssley (Tex. C~II& App.) 226 6.W.
Civ. &pp.
171, revsrsing(Tsx. Civ. App.) 190 S.U. 824. .~           1.
        Artiole SK &our          Code of CriminalProoedurr provides:

     "Art.'S3.‘    (41)   (42)   Rho are magistrates

        "Esoh of the f&lowing officersis a %mgistrstelwithinthe
     meaning of this Coder The judgesof the.SupremsCourt,the
     judgesof the Court of CriminalAppeals,the judgesof the dis-
     t&t court,the county judge,sny oountyoonrmissioner,  tk
     justicesof the peace, the mayor or recorderof en inoorpor-
     &ed oity or to%.* (Dnphasihours).
Hon. Homer Garrison,Jr., Page S



        Article 54 of.the tide of CriminalProoedureprescribes
the duty of magistratesaa follows*

        “Art.   S4e    (42)    (43)    Duty of magistrates

           "It is the duty of every magistrateto preserve
        the peacewithin his jurisdictionby the use of all
        lawfulmeans8 to issue all prooassintendedto aid
        in preventingand supressingOr-J    to cause the
        arrest of offendersby the use of lawful,meanain
        order that they may be broughtto punislaaont.(0. C.
        32.)”

           &ile Article 36, Code of %ninalProoadure, reads as fol-
lows,

        “&t.    36.   (45)    (44)    Who are peace officers

           "The followingare 'peaoeoffioersr' the
        sheriffand his deputies,constable,the mar-
        shal or policemanof an incorporatedtown Or
        oity,.theofficers,non-ocmmiaaioned  offioers
        and privatesof the State ranger force, and,eny
        privateperson speciallyappointedto~exeoute
        oriminalprooesa. (0.C. 63, hots 1919a p. 264.)"

          The last quoted artialedoes not nams a oou& oamaiaaioner
as a '"peaoe offioer,'neitherdoes it name a justioeof the peace as
8uohJ but in the 0188 of PattonV. State, 129 Ten. '%. Rl 269, 86 S:
W. (Zd) 774, we find.thefollowinglanguage(after oitingthe various
statutes~snd  constitutional provisionsquoted abore)r
           ". . . While a juatioeof the peace is not denom-
        inatedas‘a,peaoeoffioerunder articleSS; C.C.P.,
        yet this aourthold in the case of JonesV. State
        (Tex. Cr. dpp.) 66 S.W. 92, thatt 'tiewho~is auth-
        orizedto ,preserve or maintainthe publicpeaoe,is
        a peace offioer. of courae,it would hare been
        oompetentfor the legialataire, in enactingthe
        pistol law, to have prescribedwhat officers. . .
        were authoriaedto oarry pisto.laJ but when they
        used the genera.1term, excludingfrau the opera-
        tion of the law all "peaoe officers,"it applied
Hon. Homer Garrison,Jr., Page 4



     as well to those who were constitutedpeaoe offi-
     oers under the constitutionas to those who were
     peaoe officersby the act of the legislature.
     While we have oonoededin what has been said
     above that the legislaturedoes not moan or treat
     wunQ- judges aa peace offloers,yet us think it
     is by no means clear that they did not intendto
     regardthem as suoh, aa oertainartioleaof the
     Code appearto anathemwith functionspertaining'
     to peace officers.+++ Fe hold that the oonstitu-
     tion m&es    county judgespeace officers,end
     that ahen the legislature,in enactingthe pistol
     law, exoludedfraa its operationall peaoe officers,
     appellantwas embraoedin this list, sndas auoh
     peace officerhe was authorizedto oarry a pistol.

        e&rt&le 484, P-C., exemptsall peaoe offloers
     frau the operationof lirtiole403, P-C., prohibdt-
     ing the carryingof a pistol. In the case of
     Tippettv. State, 90 Tex. Cr. R. 373, 189 S.W. 466,
     486, this court said:.Qyvirtue of section12 of
     artiole6 of the Constitution, all judges ++e are +++
     peaoe offioers.+** A oounty judge is a peace offi-
     osr, then there is no esoapefrom holdingthat a
     judge of the oorporationoourt is also a peaoe offi-
     oer. eee &d if all judges are pesoe offloeraby
     virtue of the oonatitutionalproviai~ hereinbefore
     recited,then appellant,bgvirtue of being a judge
     of the oorporationoourt,muld be a peaoeoffioer,
     and authoriaedto oarry a pistol,evenwhen not in
     the
     .. actual.'dischargeof the dutiesof tha3~ffloe.':
     b.

        'We see no good reasonwhy a justiceof tba~:     -~,
     who-is a judge of a justicecourtwould not oome aith-
     in the defdnitionof a peaoe officerunder said ocnati-
     tutibnalprovision. We are thereforeoonstrained'to
     hold, in keepingalth the authoritiesabove oited,.
     that the appellant,being a juatioeof the peace,was
     a peace offioerand authoricedto oamy a pistol on
     the oocasionin question,even though he ma not in
     the actual disohargeof the dutiesof the off3ce.
        *. . . . *
Ron* Rcmer C9rrisaP1,
                    Jr., Page 6



         See also Satterwhitevs. State, 112 Tax. Cr. R. 674,
17 S.H. (Zd) 623. at p. 926.

         Cles.rly,a countyoaaaissioner, while servingas a magia-
trate,is a peace offioerwithin the meaningof the terms of Arti-
ale 484, Penal Code, supre,which, maong other things,makes inap-
plieableto peace offioersthe provisionsof Artiole 483, Penal
Code, aupra,definingthe ,offenseof unlawfullyoarryingarmso Rut
we cannotbring ourselvesin agreementwith the last statementquotm
ed abovefraa the Patton base, i.e., that a magistrate,3   magistrate,
is authorizedto,oarry a pistol on=    oocasionwhen not in the actual
dischargeof the'dutiesof his office. In additionto the language
of Judge.Rawkins, mritingon the ~ats.te's.motion
                                               for rehearingin the
patton o*se, "Ho oannotagree, as insistedby the state, that on the
night of the killing appellantwas not in the dischargeof the duties
of his office,'.whiohwethink olearlyindicatesthe statementin the
originalopinion.tobe obiter dictum,we
showingthat the languageof the statute
literallywhat it sayswhen it exemptsaany
actual dischargeof his officialduty:".TrimbleV. Nate. 132 Tex.
Cr. . 6, 04 S.H. 2d 31 at pp. 34-35 (specialranger; dr%v.ving
cattleat&not on officiald&)~~Gti&ci V. State,-94Tex. Cr. B. 636;
252.S.W.156 (deputysheriff,drivingjitney and not on'offioralduty)3
Ransomv. State.73 Tax. Cr. R. 442, 165 S.H. 932 (deputysheriffout-
side oounty).

         Wethink the proper Lnswer to your queation‘iathat a cow&.
oommisaioneris a -gistrate by virtue of his officesthat when he acts
in the oapaoi* of suoh~magistrate   he is a -peaOeOffiOerJ',?$atfi~isE8
end when he sots as aoh peaoe offioerin the aotual disoharg
officialduty,..~.
              he la
                  _..anthoriaedto oarry a pistol and at othe,rtimes he
'i in    diEferentpoaition~~than  any other citizenor civil offiber.
Gd in?hia connection,    we point out that s%rince
                                                 its originaleneats&&
our presentArticle484 of the‘Penal-Code    has been amended;-This~&at-
ute was formerlyknown as Article47.5in the 1911 reviaionJandwas
Artiale 339 in the revisionof 1596 and Article 319 in the revisionof
1679* The learned judge,writingin the Patton ease on originalsub-
mission,must have overlookedthe ohsnge.appearing    for the first time
inthe oodificationof 1911, the languagein the exemptionsof 1896 and
1879 providing,that  the prohibitionas to bearingamas shouldnot apply
to ' a person in aotual aervioeas a militiaman,nor to w      peace offi-
oer or a poliocman,or person summonedto his aid, nor to a revenue
Hon. Haaer O@rriaon,Jr., Page 6



or other civil officerengaged in the disohargeof offioialduw,"
etc., thus showingthat a "peace offioerawas iamme uuder those
codes fram prosecutionfor Faring anaa at a~ tfme or plaae,
whereasthe peaent statuteolearlylimitsthe peace officer's
exemptionto the time end plase where he would be "in the aotual
disohargeof his officialduty.*

            Truatingthat the above fully anwrs   yvur inquiry,we
are

                                          Yours vergtru1y
                                      ATTOBBEXGENEEiAL
                                                     OF TEXAS

                                      s/ Benjamin&ode11
                                      By    Benjtiin%bdall
                                               &saistant
APPROVEiD   HOV 15, 1941

G~OV!SFt
      SELLERS
FIRST4SSISTOT
AlTORtiEY
        GBRBRAL




                                                          Zip+vid
                                                        Opigdpn Cumittee
                                                        byBm
                                                        chdrman